



Exhibit 10.2


SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (the “Agreement”) is made this 8th day of August, 2019,
by DiamondRock Hospitality Company, a Maryland corporation (the “REIT”), with
its principal place of business at 2 Bethesda Metro Center, Suite 1400,
Bethesda, Maryland 20814 and Jeffrey Donnelly, residing at
______________________________________________(the “Executive”). This Agreement
is effective as of August 8, 2019, the first day of employment of the Executive.


1.Purpose
The REIT considers it essential to the best interests of its stockholders to
promote and preserve the continuous employment of key management personnel. The
Board of Directors of the REIT (the “Board of Directors”) recognizes that, as in
the case with many corporations, the possibility of a termination of employment
exists and that such possibility, and the uncertainty and questions that it may
raise among management, may result in the distraction of key management
personnel to the detriment of the REIT and its stockholders. Therefore, the
Board of Directors has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
REIT’s key management. Nothing in this Agreement shall be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the REIT, the Executive shall not have any
right to be retained in the employ of the REIT.
2.Definitions
(a)Accrued Salary. “Accrued Salary” shall mean accrued and unpaid base salary
through the Date of Termination. In addition, in the event the Executive’s
annual bonus for the REIT’s most recently completed fiscal year has not yet been
paid to the Executive, then Accrued Salary also shall include such prior fiscal
year’s earned, accrued and unpaid bonus.
(b)Cause. “Cause” for termination shall mean a determination by the Board of
Directors in good faith that any of the following events has occurred: (i)
indictment of the Executive of, or the conviction or entry of a plea of guilty
or nolo contendere by the Executive to any felony, or any misdemeanor involving
moral turpitude; (ii) the Executive engaging in conduct which constitutes a
material breach of a fiduciary duty or duty of loyalty, including without
limitation, misappropriation of funds or property of the REIT, DiamondRock
Hospitality Limited Partnership (the “Operating Partnership”) and their
subsidiaries (the REIT, the Operating Partnership and their subsidiaries are
hereinafter referred to as the “DiamondRock Group”) other than an occasional and
de minimis use of Company property for personal purposes; (iii) the Executive’s
willful failure or gross negligence in the performance of his assigned duties
for the DiamondRock Group, which failure or gross negligence continues for more
than 5 days following the Executive’s receipt of written or electronic notice of
such willful failure or gross negligence from the Board of Directors; (iv) any
act or omission of the Executive that has a demonstrated and material adverse
impact on the DiamondRock Group’s reputation for honesty and fair dealing or any
other conduct of the Executive that would reasonably be expected to result in
injury to the reputation of the DiamondRock Group; or (v) willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the REIT to
cooperate, or the willful destruction or failure to preserve documents or other
materials known to be relevant to such investigation or the willful inducement
of others to fail to cooperate, destroy or fail to produce documents or other
materials.
For purposes of this Section 2(b), any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
or based upon the written advice of counsel for the DiamondRock Group shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the DiamondRock Group. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of the Board of Directors, finding that, in the
good faith opinion of the Board of Directors, the Executive has engaged in the
conduct described in this Section 2(b); provided, that if the Executive is a
member of the Board of Directors, the Executive shall not vote on such
resolution.
(c)Change in Control. “Change in Control” shall mean any of the following
events:
(i)
The conclusion of the acquisition (whether by a merger or otherwise) by any
Person (other than a Qualified Affiliate), in a single transaction or a series
of related transactions, of Beneficial Ownership of more than 50 % of (1) the
REIT’s outstanding common stock (the “Common Stock”) or (2) the combined voting
power of the REIT’s outstanding securities






--------------------------------------------------------------------------------





entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”);
(ii)
The merger or consolidation of the REIT with or into any other Person other than
a Qualified Affiliate, if the directors immediately prior to the merger or
consolidation cease to be the majority of the Board of Directors at anytime
within 12 months of the completion of the merger or consolidation;

(iii)
Any one or a series of related sales or conveyances to any Person or Persons
(including a liquidation or dissolution) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the REIT or the
Operating Partnership; or

(iv)
Incumbent Directors cease, for any reason, to be a majority of the members of
the Board of Directors, where an “Incumbent Director” is (1) an individual who
is a member of the Board of Directors on the effective date of this Agreement or
(2) any new director whose appointment by the Board of Directors or whose
nomination for election by the stockholders was approved by a majority of the
persons who were already Incumbent Directors at the time of such appointment,
election or approval, other than any individual who assumes office initially as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors or as a result of an agreement to avoid or settle such a contest or
solicitation.

A Change in Control shall also be deemed to have occurred upon the completion of
a tender offer for the REIT’s securities representing more than 50% of the
Outstanding Voting Securities, other than a tender offer by a Qualified
Affiliate.
For purposes of this definition of Change in Control, the following definitions
shall apply: (A) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially
Owns” shall have the meanings provided in Exchange Act Rule 13d-3; (B) “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended; (C) “Person”
shall mean any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the REIT’s securities; and
(D) “Qualified Affiliate” shall mean (I) any directly or indirectly wholly owned
subsidiary of the REIT or the Operating Partnership; (II) any employee benefit
plan (or related trust) sponsored or maintained by the REIT or the Operating
Partnership or by any entity controlled by the REIT or the Operating
Partnership; or (III) any Person consisting in whole or in part of the Executive
or one or more individuals who are then the REIT’s Chief Executive Officer or
any other named executive officer (as defined in Item 402 of Regulation S-K
under the Securities Act of 1933) of the REIT as indicated in its most recent
securities filing made before the date of the transaction.
(d)Date of Termination. “Date of Termination” shall mean the actual date of the
Executive’s termination of employment with the REIT.
(e)Disability. “Disability” shall mean if the Executive is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
(f)Good Reason. “Good Reason” for termination shall mean the occurrence of one
of the following events, without the Executive’s prior written consent, provided
such event is not corrected within 15 days following the Board of Director’s
receipt of written or electronic notice of such event: (i) a material diminution
in the Executive’s duties or responsibilities or any material demotion from the
Executive’s current position at the REIT, including, without limitation: (A) if
the Executive is the CEO, either discontinuing his direct reporting to the Board
of Directors or a committee thereof or discontinuing the direct reporting to the
CEO by each of the senior executives responsible for finance, legal, acquisition
and operations or (B) if the Executive is not the CEO, discontinuing the
Executive reporting directly to the CEO or (C) if the Executive is the Chief
Accounting Officer, discontinuing the Executive’s reporting directly to the
Chief Financial Officer or to the Chief Executive Officer; (ii) if the Executive
is a member of the Board of Directors, the failure of the REIT or its affiliates
to nominate the Executive as a Director of the REIT; (iii) a requirement that
the Executive work principally from a location outside the 50 mile radius from
the REIT’s address, except for required travel on the REIT’s business to the
extent substantially consistent with the Executive’s business travel obligations
on the date hereof; (iv) failure to pay the Executive any compensation, benefits
or to honor any indemnification agreement to which the Executive is entitled
within 30 days of the date due; or (v) the occurrence of any of the following
events or conditions in the year immediately following a Change in Control: (A)
a reduction in the Executive’s annual base salary or annual bonus opportunity as
in effect immediately prior to the Change





--------------------------------------------------------------------------------





in Control; (B) the failure of the REIT to obtain an agreement, reasonably
satisfactory to the Executive, from any successor or assign of the REIT to
assume and agree to adopt this Agreement for a period of at least two years from
the Change in Control.
(g)Restricted Period. The “Restricted Period” shall mean, the Executive’s
employment with the REIT, which period may be extended for an additional period
of 12 months if the Executive is entitled to, and receives, the Cash Severance
specified under Section 3(b)(2) hereof.
(h)Retirement. As used in this Agreement, “Retirement” shall mean a retirement
by the Executive if the Executive has been designated as an eligible retiree by
the Board of Directors, in the Board’s sole discretion.
3.Effect of Termination
(a)Any Termination. If the Executive’s employment with the REIT terminates for
any reason, the Executive shall be entitled to any Accrued Salary. The Executive
shall have no rights or claims against the DiamondRock Group except to receive
the payments and benefits described in this Section 3. The REIT shall have no
further obligations to Executive except as otherwise expressly provided under
this Agreement, provided any such termination shall not adversely affect or
alter Executive’s rights under any employee benefit plan of the REIT in which
Executive, at the Date of Termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.
None of the benefits described in this Section 3 (other than Accrued Salary)
will be payable unless the Executive has signed a general release which has
become irrevocable, satisfactory to the REIT in the reasonable exercise of its
discretion, releasing the DiamondRock Group, its affiliates including the REIT,
and their officers, directors and employees, from any and all claims or
potential claims arising from or related to the Executive’s employment or
termination of employment. In addition, the benefits described in this Section 3
(other than Accrued Salary) are conditioned upon the Executive’s ongoing
compliance with his/her restrictions, covenants and promises under Sections 4,
5, 6 and 7 below (as applicable).
(b)Termination by the REIT without Cause or by Executive for Good Reason. If the
REIT terminates the Executive’s employment without Cause, or the Executive
terminates his employment for Good Reason so as to constitute, in either case, a
separation from service for purposes of Code Section 409A, then in addition to
the benefits under Section 3(a) above, the Executive shall be entitled to
receive the following:
(i)
a pro-rata bonus for the fiscal year determined through the Date of Termination
and calculated based on the target bonus for such fiscal year to be paid within
90 days after the Date of Termination;

(ii)
an amount equal to (A) two times (B) the sum of (I) the Executive’s base salary
in effect immediately prior to the Date of Termination, and (II) the Executive’s
target annual bonus (collectively, the “Cash Severance”) to be paid within 90
days after the date of Termination;

(iii)
continued payment by the REIT for health insurance coverage for the Executive
and the Executive’s spouse and dependents for 18 months, consistent with COBRA
following the Date of Termination to the same extent that the REIT paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage, provided that if any such insurance coverage shall become
unavailable and/or the REIT’s insurer refuses to continue coverage during the 18
month period, the REIT thereafter shall be obliged only to pay monthly to the
Executive an amount which, after reduction for applicable income and employment
taxes, is equal to the monthly COBRA premium for such insurance for the
remainder of such severance period.

(iv)
vesting as of the Date of Termination of 100% of all unvested time-based
restricted stock awards, to the extent permitted by law. The treatment of equity
compensation awards that are not time based vesting (such as restricted stock
which vests based on one or more performance metrics) granted after the
effective date of this agreement will be specified in the individual grant
agreements and/or the applicable plans covering such awards.

(c)Termination In the Event of Death or Disability. If the Executive’s
employment terminates because of the Executive’s death or Disability, then in
addition to the benefits under Section 3(a) above, the Executive (or his estate
or other legal representatives, as the case may be) shall be entitled to
receive:
(i)
a pro-rata bonus, payable within 90 days after the Date of Termination, for the
fiscal year determined through the Date of Termination and calculated based on
the target bonus for such fiscal year;






--------------------------------------------------------------------------------





(ii)
continued payment by the REIT for health insurance coverage for the Executive
and the Executive’s spouse and dependents for 18 months, consistent with COBRA,
following the Date of Termination to the same extent that the REIT paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage, provided that if any such insurance coverage shall become
unavailable and/or the REIT’s insurer refuses to continue coverage during the 18
month period, the REIT thereafter shall be obliged only to pay monthly to the
Executive an amount which, after reduction for applicable income and employment
taxes, is equal to the monthly COBRA premium for such insurance for the
remainder of such severance period.

(iii)
vesting as of the Date of Termination of 100% of all unvested time-based
restricted stock awards, to the extent permitted by law. The treatment of equity
compensation awards that are not time based vesting (such as restricted stock
which vests based on one or more performance metrics) granted after the
effective date of this agreement will be specified in the individual grant
agreements and/or the applicable plans covering such awards.

(d)Termination In the Event of Retirement. If the Executive’s employment
terminates because of his Retirement, then in addition to the benefits under
Section 3(a) above, the Executive shall be entitled to receive the following:
(i)
a pro-rata bonus, payable within 90 days after the date of termination, for the
fiscal year determined through the Date of Termination and calculated based on
the target bonus for such fiscal year; and

(ii)
notwithstanding the Retirement by the Executive, all unvested time-based
restricted stock awards shall continue to vest at the times and on the terms as
set forth in the relevant restricted stock award agreements as if the Executive
remained continuously employed by the REIT from the Date of Termination through
each such vesting date. The treatment of non-time-based equity compensation
awards (such as restricted stock which vests based on one or more performance
metrics) granted after the effective date of this agreement will be specified in
individual grant agreements and/or the applicable plans covering such awards.

(e)Termination In the Event of a Change in Control. In the event the Executive’s
termination of employment occurs in connection with or following a Change in
Control, and in the event that any payment made pursuant to Section 3 hereof or
any insurance benefits, accelerated vesting, pro-rated bonus or other benefit
payable to the Executive under this Agreement or otherwise (the “Severance
Payments”), are subject to the excise tax imposed by Section 4999 (as it may be
amended or replaced) of the Internal Revenue Code of 1986, as amended (the
“Excise Tax”); then
(i)
If the reduction of the Severance Payments to the maximum amount that could be
paid to the Executive without giving rise to the Excise Tax (the “Safe Harbor
Cap”) would provide the Executive with a greater after tax benefit than if such
amounts were not reduced, then the amounts payable to the Executive under this
Agreement shall be reduced (but not below zero) to the Safe Harbor Cap. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing first the payments of cash originating under Section 3 (a)-3(d) hereof,
and then by reducing other payments to the extent permitted by any applicable
plan and/or agreement.

(ii)
If the reduction for the Severance Payments to the Safe Harbor Cap would not
result in a greater after tax result to the Executive, no amounts payable under
this agreement shall be reduced pursuant to this provision.

(iii)
The determination of whether the Excise Tax is payable and the amount thereof
shall be made in writing in good faith by a nationally recognized independent
certified public accounting firm selected by the REIT and approved by the
Executive, such approval not to be unreasonably withheld (the “Accounting
Firm”). For purposes of making the calculations required by this Section 3(e),
to the extent not otherwise specified herein, reasonable assumptions and
approximations may be made with respect to applicable taxes and reasonable, good
faith interpretations of the Code may be relied upon. The REIT and the Executive
shall furnish such information and documents as may be reasonably requested in
connection with the performance of the calculations under this Section 3(e). The
REIT shall bear all costs incurred in connection with the performance of the
calculations contemplated by this Section 3(e).






--------------------------------------------------------------------------------





4.Non-Disparagement
The Executive agrees that he/she will not, whether during or after the
Executive’s employment with the REIT, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that (a)
in any way could disparage the DiamondRock Group or any officers, executives,
directors, partners, managers, members, principals, employees, representatives,
or agents of the DiamondRock Group, or which foreseeably could or reasonably
could be expected to harm the reputation or goodwill of any of those persons or
entities, or (b) in any way, directly or indirectly, could knowingly cause,
encourage or condone the making of such statements or the taking of such actions
by anyone else.
5.Non-Competition
(a)Non-Competition. Subject to Section 5(b) hereof, the Executive agrees that
during the Restricted Period the Executive shall not, without the prior express
written consent of the REIT, directly or indirectly, anywhere in the United
States, own an interest in, join, operate, control or participate in, or be
connected as an owner, officer, executive, employee, partner, member, manager,
shareholder, or principal of or with, any lodging-oriented real estate
investment company. Notwithstanding the foregoing, the Executive may own up to
one percent (1%) of the outstanding stock of a real estate investment company.
The restrictions of this Section 5(a) shall not apply if the Executive’s
employment with the REIT is terminated without cause by the Company or the
Executive effective during the 12 month period immediately following a Change in
Control.
(b)Board’s Discretion. Notwithstanding anything contained herein, the Board of
Directors retains the right, in its sole discretion, to shorten or eliminate the
post-employment Restricted Period for any Executive.
6.Non-Solicitation of Employees. The Executive agrees that while he/she is
employed as an employee of the REIT and for a period of 12 months after the
termination of the Employee’s employment with the REIT for whatever reason, the
Employee shall not, without the express written consent of the REIT, hire,
solicit, recruit, induce or procure (or assist or encourage any other person or
entity to hire, solicit, recruit, induce or procure), directly or indirectly or
on behalf of himself or any other person or entity, any officer, executive,
director, partner, principal, member, or non-clerical employee of the
DiamondRock Group or any person who was an officer, executive, director,
partner, principal, member, or non-clerical employee of the DiamondRock Group at
any time during the final year of the Executive’s employment with the REIT, to
work for the Executive or any person or entity with which the Executive is or
intends to be affiliated or otherwise directly or indirectly encourage any such
person to terminate his or her employment or other relationship with the
DiamondRock Group without the prior express written consent of the REIT.
Notwithstanding anything contained herein, the foregoing shall not restrain the
Executive from hiring, soliciting, recruiting, inducing or procuring any person
to work for the Executive or any person or entity with which the Executive is or
intends to be affiliated if such person was either terminated by the REIT or
such person resigned for Good Reason. In addition, the Board of Directors
retains the right, in its sole discretion, to release any Executive from its
obligations under this Section.
7.Injunctive Relief. The Executive understands that the restrictions contained
in Section 4, 5 and 6 of this Agreement are intended to protect the REIT’s
interests in its proprietary information, goodwill, and its employee and
investor relationships, and agrees that such restrictions (and the scope and
duration thereof) are necessary, reasonable and appropriate for this purpose.
The Executive acknowledges and agrees that it would be difficult to measure any
damages caused to the REIT which might result from any breach by the Executive
of his promises and obligations under Sections 4, 5 and/or 6, that the REIT
would be irreparably harmed by such breach, and that, in any event, money
damages would be an inadequate remedy for any such breach. Therefore, the
Executive agrees and consents that the REIT shall be entitled to an injunction
or other appropriate equitable relief (in addition to all other remedies it may
have for damages or otherwise) to restrain any such breach or threatened breach
without showing or proving any actual damage to the REIT; and the REIT shall be
entitled to an award of its attorneys’ fees and costs incurred in enforcing the
Executive’s obligations under Sections 4, 5 and/or 6.
8.Miscellaneous
(a)409A. Notwithstanding anything to the contrary, if the Executive is a “key
employee” (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) and any of the REIT’s stock is publicly traded on an established
securities market or otherwise, to the extent necessary to avoid any penalties
under Section 409A of the Code, any payment hereunder may not be made before the
date that is six months after the date of separation from service.
(b)Tax Withholding. All payments made by the REIT under this Agreement shall be
net of any tax or other amounts required to be withheld by the REIT under
applicable law.
(c)No Mitigation. The REIT agrees that, if the Executive’s employment by the
REIT is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the REIT pursuant to Section 3 hereof. Further, the
amount of any payment provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the REIT or otherwise.





--------------------------------------------------------------------------------





(d)No Offset. The REIT’s obligation to make the payments provided for in this
Agreement and otherwise perform its obligations hereunder shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the REIT, the Operating Partnership or
any of their subsidiaries may have against the Executive or others unless such
set-off, counterclaim, recoupment, defense, or other right arises from the
Executive engaging in conduct which constitutes a material breach of a fiduciary
duty or duty of loyalty, including without limitation, misappropriation of funds
or property of the Operating Partnership and their subsidiaries.
(e)Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the REIT in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the REIT which relate to events or
occurrences that transpired while Executive was employed by the REIT; provided,
however, that such cooperation shall not materially and adversely affect
Executive or expose Executive to an increased probability of civil or criminal
litigation. Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the REIT at
mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the REIT in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the REIT. The REIT shall also provide Executive with
compensation on an hourly basis (to be derived from the sum of his Base Salary
and average annual incentive compensation) for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Section 8(e), including, but not limited to, reasonable
attorneys’ fees and costs.
(f)Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:
If to the REIT, to:
DiamondRock Hospitality Company
2 Bethesda Metro, Suite 1400
Bethesda, MD 20814
Facsimile: (240) 744-1199
Attn: 1) Lead Director; 2) Chairman of the Board and 3) Chairman of the
Compensation Committee


If to the Executive, to:
Mr. Jeffrey Donnelly
_____________________________
_____________________________


or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.
(g)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
(h)Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.
(i)Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the REIT and the Executive.
(j)Governing Law and Forum. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Maryland, without regard to
its conflicts of laws principles, by a court of competent jurisdiction located
within the State of Maryland.
(k)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any entity with which or into which the REIT may be merged or which may succeed
to its assets or business or any entity to which the REIT may assign its rights
and obligations under this Agreement; provided, however, that the obligations of
the Executive are personal and shall not be assigned or delegated by him.





--------------------------------------------------------------------------------





(l)Waiver. No delays or omission by the REIT or the Executive in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the REIT or the Executive on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.
(m)Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
(n)Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby. In the
event that any portion or provision of this Agreement (including, without
limitation, any portion or provision of Sections 4, 5, and/or 6) is determined
by a court or arbitrator of competent jurisdiction to be invalid, illegal or
otherwise unenforceable by reason of excessive scope as to geographic, temporal
or functional coverage, such provision will be reformed and deemed to extend
only over the maximum geographic, temporal and functional scope as to which it
may be enforceable and shall be enforced by said court or arbitrator
accordingly.
(o)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
DIAMONDROCK HOSPITALITY COMPANY
By:     /s/ William J. Tennis    
William J. Tennis
Executive Vice President, General Counsel and Corporate Secretary        
      
EXECUTIVE
/s/ Jeffrey Donnelly        
Jeffrey Donnelly
Executive Vice President and Chief Financial Officer



